DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Conwell William on 9/9/2021.
	
	The application has been amended as follows:
Regarding Claims 17, 18, 24 and 25 the applicant has amended the claim as follow:
17. (amended) A neural network comprising: one or more input stages for receiving image data; one or more intermediate stages, cascaded following said one or more input stages, each of said intermediate stages having an input coupled to an output of a previous stage; and plural concluding stages, each having an input coupled to an output of an intermediate stage; wherein a first of said plural concluding stages has N output neurons, and a second of said plural concluding stages has M output neurons, wherein N and M represent integer numbers and M is less than N; 
training the network to respond to images depicting legacy grocery products by firing neurons in the first of said plural concluding stages; and training the network to respond to images depicting newer grocery products by firing neurons in the second of said plural concluding stages;
retraining the network when items are added to a grocery's offerings, said retraining comprising selectively retraining the second of said plural concluding stages but not the first of said plural concluding stages.

18. Canceled. 

24. (amended) A method comprising the acts: providing a neural network including one or more input stages for receiving image data; one or more intermediate stages, cascaded following said one or more input stages, each of said intermediate stages having an input coupled to an output of a previous stage; and plural concluding stages, each having an input coupled to an output of an intermediate stage; wherein a first of said plural concluding stages has N output neurons, and a second of said plural concluding stages has M output neurons, wherein N and M represent integer numbers and M is less than N 

25. (amended) A method comprising the acts: providing a neural network including one or more input stages for receiving image data; one or more intermediate stages, cascaded following said one or more input stages, each of said intermediate stages having an input coupled to an output of a previous stage; and plural concluding stages, each having an input coupled to an output of an intermediate stage; wherein a first of said plural concluding stages has N output neurons, and a second of said plural concluding stages has M output neurons, wherein N and M represent integer numbers and M is less than Nretraining the network when items are added to a grocery's offerings, said retraining comprising selectively retraining the second of said plural concluding stages but not the first of said plural concluding stages.


				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited art for reasons discloses below:
Claim 17, and 19-30 are allowed.
The references cited are: Shen et al. (Pub. No. US 20170294010) teaches a convolutional neural network having multiple branch/layers (206a, 206b in fig. 2) with different input layers being trained separately using different training data [fig 2 and related description].
Kwon (Pub. No. US 20170068887) teaches training a neural network that has an input layers, hidden/intermediate layers, and multiple output layers with different of neurons [fig. 3B and related description].
The following is an examiner’s statement of reasons for allowance: Regarding claim 17 the prior art of record does not teach, alone or in combination, “plural concluding stages, each having an input coupled to an output of an intermediate stage; wherein a first of said plural concluding stages has N output neurons, and a second of said plural concluding stages has M output neurons, wherein N and M represent integer numbers and M is less than N; 
training the network to respond to images depicting legacy grocery products by firing neurons in the first of said plural concluding stages; and training the network to respond to images depicting newer grocery products by firing neurons in the second of said plural concluding stages; retraining the network when items are added to a grocery's offerings, said retraining comprising selectively retraining the second of said plural concluding stages but not the first of said plural concluding stages.”.
	Independent Claims 24 and 25 are allowed for the same reason as claim 17. 
	Dependent claims 19-23, and 26-30 are allowed for being dependent on claims 17 and 25.
4.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.	

	






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666